                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     LENOVO (UNITED STATES) INC., et al.,               Case No. 19-cv-01389-EJD (VKD)
                                                          Plaintiffs,
                                   9
                                                                                            ORDER RE SUBMISSION OF
                                                     v.                                     DISCOVERY DISPUTES
                                  10

                                  11     IPCOM GMBH & CO., KG,
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The parties advise that they have at least six disputes concerning eight categories of

                                  15   documents that plaintiffs seek from defendant. Dkt. No. 89. They propose submitting a single

                                  16   joint discovery letter brief addressing the remaining disputes, organized by dispute. They agree

                                  17   they need more than the 1,500 words each permitted in the undersigned’s Standing Order for Civil

                                  18   Cases to explain their disputes to the Court, but cannot agree on how many more words would be

                                  19   sufficient.

                                  20           The parties may organize their submission however they wish. If the disputes are related

                                  21   and narrower than the parties’ original discovery dispute submission (Dkt. No. 75), the Court is

                                  22   skeptical that the parties truly need to exceed the 1,500-word limit for their respective statements

                                  23   of their positions. However, to accommodate the parties, and with a view toward expediting the

                                  24   completion of jurisdictional discovery, the Court will permit each side 3,000 words for their

                                  25   statements of their positions. The Court encourages the parties to include all remaining issues

                                  26   concerning plaintiffs’ jurisdictional discovery of defendant in their next discovery dispute

                                  27   submission, but only after they have seriously conferred in an effort to reach agreement without

                                  28   the Court’s assistance.
                                   1         IT IS SO ORDERED.

                                   2   Dated: March 30, 2020

                                   3

                                   4
                                                                     VIRGINIA K. DEMARCHI
                                   5                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                 2
